DETAILED ACTION



Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,648,941 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No. 10,648,941 B2 explicitly meets all of the limitations of claim 1 of the instant application expect for the limitation “wherein the at least one arm molecule acts as an electrical wire between the binding probe and the first electrode…”, which is implicitly meet by claim 19.  This “wherein” limitation of claim 1 of the instant application is implied by the following in claim 191

    PNG
    media_image1.png
    197
    471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    275
    479
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sobha 
US 2004/0248282 A1 (hereafter “Sobha”).

Addressing claim 1, Sobha discloses a circuit comprising: 
a first electrode (10; Figures 1B and 1C); 
a second electrode (12) spaced apart from the first electrode by a gap (unlabeled, but clearly shown in Figures 1B and 1C.  Also see paragraph [0070] noting therein “. . . 14 spanning the gap between the two electrodes. The two electrodes can be separated by an air gap, . . . .” Also see paragraph [0090].); and 
a binding probe2 (14) electrically connected to the first electrode by a first peptide arm molecule (left linker 18 in Figures 1B and 1C; note the following
		
    PNG
    media_image4.png
    165
    389
    media_image4.png
    Greyscale

) and electrically connected to the second electrode by a second peptide arm molecule (right linker 18 in Figures 1B and 1C; note the following
		
    PNG
    media_image4.png
    165
    389
    media_image4.png
    Greyscale

As for binding probe forming a conductive pahway between the first and second electrodes, this is implied by the following

    PNG
    media_image5.png
    228
    469
    media_image5.png
    Greyscale

 Also,

    PNG
    media_image6.png
    98
    392
    media_image6.png
    Greyscale

).
As for “the at least one arm molecule acts as an electrical wire between the binding probe and the first electrode…”, this limitation is implied by Sobha paragraph [0032], which is reproduced immediately above, and by paragraph [0083]:

    PNG
    media_image7.png
    212
    432
    media_image7.png
    Greyscale

 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schülein et al. US 2003/0064390 A1 (“Schülein“) in view of Tornow et al. US 2006/0154489 A1 (“Tornow”), Schwartz et al. US 2012/0258870 A1 (“Schwartz”), Kwong et al. US 2011/0166034 A1 (“Kwong”), Bailey et al., “DNA-Encoded Antibody Libraries: A Unified Platform for Multiplexed Cell Sorting and Detection of Genes and Proteins,” J. AM. CHEM. SOC. 2007, 129, 1959-1967 (“Bailey”), and Stellacci.

Addressing claim 1, Schülein discloses a circuit (Figures 1 and 5) comprising: 
a first electrode (2a – paragraph [0057]); 
a second electrode spaced (2b – paragraph [0057]) apart from the first electrode (Figures 1 and 5); 
a peptide sequence (7a – paragraph [0057]) electrically connected to a first arm molecule (left molecule 7 in Figure 5), and to the second electrode by a second arm molecule (right molecule 7 in Figure 5) (this limitation is implied by the following 

    PNG
    media_image8.png
    418
    481
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    69
    483
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    272
    475
    media_image10.png
    Greyscale

);
wherein each of the first and second arm molecules has a first end and a second end (see Figure 5).  It will be noted that the Examiner acknowledges that in spite of what is shown in Figure 5, which shows two separate bridging arms, Schülein may be instead construed to disclose replacing a section of a single strand of a continuous bridging molecule 7 with the binding probe (peptide sequence).  In any event, no matter which interpretation is chosen, it is undeniable that Schülein teaches inserting the binding probe into the bridging molecule.  Additionally, it will be noted “. . . . it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). [italicizing by the Examiner]“  See MPEP 2125 section I.  It cannot be denied that one of ordinary skill in the art would understand Figure 5 as teaching biomolecule 7 as having two distinct sections.  Last, the concept of locating a binding probe intermediate between two distinct bridging arms, each bridging arm connected to a different electrode was known at the time of the invention.  See Stellacci Figure 11 and Example 5 (paragraph [0241]).    
Schülein does not specifically disclose “a binding probe electrically connected to both the first and second electrodes to form a conductive pathway between the first and second electrodes.”  As indicated above, Schülein has a peptide sequence electrically connected to both the first and second electrodes form a conductive pathway between the first and second electrodes.
However, Schülein does disclose providing in the solution contacting the circuit an antibody, that is, a binding probe, for the peptide sequence.  See paragraph [0057].  
Clearly, if the peptide molecule would instead be the target (analyte of interest) then one of ordinary skill in the art at the time of the effective filing date of the application would simply instead insert the binding probe between the first arm molecule and second arm molecule, that is interchange the binding probe (e.g., antibody) for the peptide molecule.  Tornow shows that, in fact, it was already known in the electrochemical sensor art to have a binding probe attached to a bridge molecule between two electrodes (Tornow Figure 2B).   So, at the least, if not yet inserting the binding probe between two arm molecules, each attached at one end to an electrode, it would have been obvious to substitute the bridge probe-bridge molecule complex of Figure 2B of Tornow for the complex of peptide molecule and arm molecule in Figure 5 of Schülein in order to adapt the circuit of Schülein to detect a peptide sequence or antigen of interest.  As shown by Schwartz and Kwong antibody-oligo conjugates were known at the time of the effective filing date of the application.  These conjugates comprise at least one arm (single or double –stranded DNA molecule) having an end bonded to the antibody:

    PNG
    media_image11.png
    864
    1032
    media_image11.png
    Greyscale

(Schwartz)

    PNG
    media_image12.png
    677
    1068
    media_image12.png
    Greyscale

(Kwong).
Also, known at the time of the effective filing date of the application was how to selectively attach oligonucleotide arms to an antibody.  See Bailey Scheme 2 on page 1962 and Generation of DNA-Antibody Conjugates on pages 1962-1963.     
Schwartz, Kwong, and Bailey are relevant prior art to the circuit of Schülein as modified by Tornow, wherein antibody is the probe molecule and is to be suspended between two electrodes using oligonucleotides, because they disclose different ways of coupling oligonucleotides to an antibody Thus, collectively, Schwartz, Kwong, and Bailey show that there would not have been any manufacturing challenge to inserting a binding probe between the first arm molecule and the second arm molecule.  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to substitute an antibody- oligo conjugate akin to what is shown in Figure 13 of Schwartz or Figure 21 or Kwong for the bridge molecule with antibody of Figure 2B of Tornow (which replaces the bridge molecule of Figure 5 of Schülein) because this would allow fine-tuning of the electrical response characteristics (particularly conductivity) of the circuit to binding of the probe target with the probe.  This modification would be consistent with the teaching in Schülein of altering the structure of the bridge molecule to alter its electrical response characteristics, yet not drastically alter the composition and structure of the original bridge molecule and binding section.  The description of the Figure 5 embodiment of Schülein states,

    PNG
    media_image13.png
    271
    479
    media_image13.png
    Greyscale

On the other hand, in regard to the Figure 6 embodiment of Schülein, which is very similar to the Figure 5 embodiment, the only difference being that there is a hairpin loop (9) in the bridge molecule, Schülein states,

    PNG
    media_image14.png
    252
    490
    media_image14.png
    Greyscale


So, likewise one skilled in the art would recognize that by being able to change the attachment sites of the arms to the antibody in the DNA-antibody conjugates, as taught by Bailey, there would be even more possibilities to alter the electrical characteristics of the DNA-antibody conjugate relative to the bridge molecule with antibody in Figure 2B of Tornow, than by adding one or more hairpin loops alone (as in Schülein).  This simple two-step substitution is illustrated below:







    PNG
    media_image15.png
    908
    689
    media_image15.png
    Greyscale


	Alternatively, it could be argued that only a one-step substitution is needed (that is, Tornow is not needed).   Since Schülein already discloses inserting a peptide sequence molecule, which is to bind to binding probe, between two arm molecules, if the peptide sequence molecule (or some antigen) were in fact to be the target (analyte of interest) it  clearly would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the application to simply substitute an antibody- oligo conjugate akin to what is shown in Figure 13 of Schwartz or Figure 21 or Kwong for the complex of a peptide molecule with an arm molecule attached to each end of Figure 5 of  Schülein (and analogous to Stellacci Figure 11):

    PNG
    media_image16.png
    857
    709
    media_image16.png
    Greyscale

  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 3, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that claim 19 ultimately depends from claim 1 so it also all includes all of the limitations of claim 1.
        2 Sohba discloses that the binding probe, may, for example, be a DNA or RNA oligonucleotide hybridization probe (see Figures 1B and 1C and note the following
        
    PNG
    media_image3.png
    401
    375
    media_image3.png
    Greyscale